Morphy, J.
The petitioners claim, under an assignment by one Francois Mazerat to them, $2102 40, to be taken out of the last payment to be made to said Mazerat, for certain buildings which he bound himself to erect for the defendant. The latter excepted to their right of action, on the ground that a debtor cannot be sued for portions of a debt due by him, and that no partial assignee can bring suit against such debtor. This exception having been sustained by the judge, the plaintiffs have appealed.
The question presented for our decision, can hardly be considered as an open one in this court. In accordance with the sound*433est principles of law, as well as of reason and equity, we have always held that a debt, as between creditor and debtor, is indivisible without the consent of both; and that, consequently, a debtor cannot be compelled to pay his debt to a number of transferrees, among whom it may have suited the interest or convenience of his creditor to divide it. If he have any legal or equitable defence to set up against the claim, he is not to be subjected to the trouble and expense of litigating his rights with a number of persons, and in different courts. The provisions of the Code relied on by the appellee’s counsel, and to be found in the chapter which treats of the assignment and transfer of debts, must be understood as applying only to entire debts, rights, and claims ; and . cannot be made to interfere with another express enactment in the same work, which declares that an obligation, susceptible of division, must be executed between the creditor and the debtor, as though it were indivisible. If a creditor cannot claim the payment of a debt by portions, it is clear that transferrees, claiming under him, cannot exercise such a right. Civ. Code, arts. 2107, 2149. King and others v. Havard, 5 Mart. N. S. 193. Kelso v. Beaman, 6 La. 90. Miller v. Brigot, 8 La. 535. 6 Toullier, No. 760. 1 Pothier, Oblig., No. 300. Dumoulin, De Dividuorum et Individuorum, 2d Part, Nos. 6, 7.

Judgment affirmed.